The Honorable John C. White Commissioner of Agriculture State of Texas L.B.J. State Office Building Austin, Texas 78701
Re: Method of decreasing membership of an agricultural commodity producer's board.
Dear Commissioner White:
You have requested our opinion regarding whether an agricultural commodity board may reduce the number of its directorships by resolution of the board.
Pursuant to article 55c, V.T.C.S., the Texas Turkey Producers Board was certified by the Commissioner of Agriculture as the `duly delegated and authorized organization representative' of the turkey producers of Texas. Sec. 4. In accordance with the terms of the statute, the petition proposing the Board requested a 15-member board of directors, and, at the subsequent election, 15 persons were duly selected as directors. Sections 3(b), 10. A substantial decrease in the number of turkey producers within the state and the resulting difficulty of filling vacancies on the Board, has prompted the Board to request your permission to reduce its membership. You inquire whether the Board may validly do so.
The Texas Turkey Producers Board `is an agency of the state for all purposes.' V.T.C.S. art. 55c, § 12. Although the Board is empowered `to promulgate and adopt reasonable rules and regulations not inconsistent with the purposes of this Act,' section 14(2), the statute makes no reference to the Board's authority to reduce the number of its directors.
An administrative agency has only those powers which are expressly granted to it by statute and those necessarily implied therefrom. Stauffer v. City of San Antonio, 344 S.W.2d 158, 160
(Tex.Sup. 1961). We do not believe that the authority to reduce its membership can be reasonably inferred from the powers conferred upon the Board by article 55c. We have held on numerous occasions that the rules of an administrative agency may not enlarge the scope of the statute from which it derives its authority. See e.g. Attorney General Opinions H-870 (1976); H-842 (1976), H-669 (1975). In our opinion, the Texas Turkey Producers Board is without authority to reduce the number of positions on its board of directors by resolution of the Board.
 SUMMARY
An agricultural commodity board is not authorized to reduce the number of positions on its board of directors by resolution of the board.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee